DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-11, 13 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US8568012B2).
Park discloses an illumination unit of a display device and a display, comprising: a PCB 121, a plurality of light-emitting diodes 125, and a plurality of resin layers 141 and 142. The light-emitting diodes are arranged on the PCB in an array in COB or POB type package. The first resin layer 141 is coated on the PCB and wraps the light-emitting diodes. A phosphor can be added to the second resin layer (corresponding to a fluorescent powder layer being coated on a first silicone layer) and/or the first resin layer. An upper surface of the first resin layer is flat, or can .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 5-6, 8-9, 12, and 14-17, and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US8568012B2).
Park does not disclose the technical features of claims 2-3, 5-6, 8-9, 12, and 14-17, and 19-20 of the thickness of the fluorescent powder, providing a trench pattern, the thickness of the first silicone layer being greater than 0.2 mm, the size, arrangement mode, and arrangement pitch of the LED chips, the thickness of the circuit substrate, a quantum dot being mixed in the silicone layer, and the refractive index and material of a reflective membrane. 

However, providing the trench pattern for making light exit uniformly is well-known in the art (diffusing). The remaining technical features are conventional options of a person skilled in the art would find obvious before the effective filing date of the invention. limitations of claim 4 are disclosed in Park (“second resin layer 142 may have one or more kinds of a transparent material particle. The transparent material particle is a particle having a refractive index greater than 

Park does not disclose a method of forming the backlight, but the limitations in claims 19 and 20 are well-known manufacturing methods for semiconductor devices (masking, curing, mask removal)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Britt D Hanley/Primary Examiner, Art Unit 2875